Citation Nr: 0326156	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  99-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial rating for low back 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from October 1971 to September 
1994.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim of 
entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain.  The veteran filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC).  In May 1999 the veteran perfected his appeal, and the 
issue was subsequently certified to the Board.  

In August 2000 the Board remanded the issue of entitlement to 
an initial evaluation in excess of 10 percent for low back 
strain, for further development.  The RO issued a subsequent 
rating decision dated in April 2003 which increased the 
evaluation of the veteran's lumbosacral strain with mild 
degenerative disc disease from 10 to 20 percent disabling.  
In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, the veteran has 
continued to express disagreement with the assigned 
disability rating.  


REMAND

In its August 2000 remand, the Board instructed the RO to 
request the veteran to identify all sources of treatment for 
his low back disorder that were not already of record.  After 
the veteran made any such identification and authorized the 
release of any private medical records to VA, the RO was to 
obtain such records and incorporate them into the veteran's 
claims file.  

The RO issued a letter to the veteran dated in June 2001, 
which asked the veteran to identify all health care 
professionals who had treated him for his service-connected 
low back disability.  The veteran was provided copies of VA 
Form 21-4142, Authorization for Release of Information.  He 
was asked to complete, sign, and return such to the RO so 
that it could obtain copies of those records not previously 
associated with his claims file.  

To date, it does not appear that the veteran has responded to 
the RO's June 2001 correspondence.  However, the clinical 
records obtained from the Martinez VA Medical Center indicate 
that the veteran has been receiving treatment for his low 
back condition at Kaiser.  

Inasmuch as the clinical, treatment and/or hospitalization 
records from Kaiser have not been associated with veteran's 
claim file, the Board finds that the record currently on 
appeal is incomplete and requires further development.  When 
the Board determines that the record before it is inadequate 
upon which to base a decision, then a remand is required.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that, in November 2000, during the pendency 
of this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

The veteran was notified in the RO's June 2001 correspondence 
of the provisions of the VCAA, the types of evidence needed 
to support his claim for an increased rating, and of VA's 
duty to assist him in the development of his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

However, the Board wishes to emphasize that, "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment.  

Accordingly, the matter on appeal is remanded for the 
following actions:

1.	The RO must review the veteran's claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  

2.	The RO should contact the veteran again, and 
obtain the names and addresses of all medical 
care providers who have treated the veteran for 
his service-connected low back disability.  
After securing the necessary releases, the RO 
should obtain those records that have not 
previously been associated with the veteran's 
VA claims folder.  More specifically, the RO 
should obtain records of the veteran's 
treatment from Kaiser.  The RO should notify 
the veteran if identified records are 
unavailable.  

3.	After all identified medical records have been 
obtained and associated with the veteran's 
claims file, the entire file should be returned 
to Dr. Thomas Gamsky, who examined the veteran 
at the VA Outpatient Clinic in Martinez in 
January 2003.  If he is available, Dr. Gamsky 
should again review the veteran's claims file 
in its entirety, paying particular attention to 
any medical records that have been associated 
with the veteran's claims file since his 
January 2003 examination.  Then, Dr. Gamsky 
should issue an addendum to his January 2003 
examination report in which he restates his 
diagnosis of the veteran's low back disability 
and indicates what impact, if any, any recently 
obtained medical records have on his opinion of 
the veteran's current level of disability due 
to his service-connected low back disability.  

4.	After the development requested above has been 
completed to the extent possible, the RO should 
review the record to ensure that such is 
adequate for appellate review.  After any 
indicated corrective action has been completed, 
the RO should again review the record and re-
adjudicate the veteran's claim.  If the benefit 
sought on appeal remains denied, the veteran 
and his representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions taken 
on the claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.   An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


